DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 23-42 are objected to because of the following informalities:  
-Throughout the claims any instance of ‘operable to’ should instead recite ‘configured to’.  
-In claim 23: ‘a plurality of sensor electrodes for detection’ should recite ‘a plurality of sensor electrodes configured for detection’
-Throughout the claims any instance of ‘electrode electrodes’ should merely recite ‘electrodes’
Appropriate correction is required.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘an EMG signal sensing and processing unit’ in claims 23 and 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the anal sphincter muscle" in Lines 5, 5-6, 7-8, and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the sensor electrodes" in Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the voluntary contraction of pelvic floor muscles" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites ‘interpret parameters of the EMG signals from the anal sphincter muscle generated in response to the voluntary contraction of pelvic floor muscles’ but it is unclear how this is possible when the plurality of sensors are only for ‘a plurality of sensor electrodes for detection of EMG signals generated by contraction of the anal sphincter muscle of the user in response to voluntary contraction of the anal sphincter muscle by the user’.
Claim 26 recites the limitation "the controller" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites ‘a remote user interface module’ and is dependent back to claim 23 which recites the same thus making it unclear if the recitation in claim 26 refers to that of claim 23 or not.

Claim 29 recites the limitation "the user’s anal sphincter" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the sensor electrodes" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the plurality of sensor electrodes’.
Claim 29 recites the limitation "the user’s anal sphincter" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the distance" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the opposing pair of sensor electrode electrodes" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one opposing pair of sensor electrodes’.
Claim 35 recites ‘each sensor electrode’ but it is unclear if this is meant to be part of the ‘plurality of sensor electrodes’ disclosed in claim 23 or not.
Claim 37 recites ‘each sensor electrode’ but it is unclear if this is meant to be part of the ‘plurality of sensor electrodes’ disclosed in claim 23 or not.
Claim 37 recites the limitation "the pair of elongated sensor electrodes" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one pair of elongated sensor electrodes’.
Claim 37 recites the limitation "the distance" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the opposing sensor electrodes" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 40 recites ‘sensed electrical activity’ and it is unclear if this is meant to refer to the EMG signals recited in claim 23 or not.
Claim 40 recites the limitation "the distance" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the pair of elongated electrodes" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one pair of elongated electrodes’.
Claim 41 recites the limitation "the pair of elongated electrodes" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the pair of opposing elongated electrodes’.
Claim 41 recites the limitation "the distance" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the opposing sensor electrode electrodes" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the pair of opposing elongated electrodes’.
Claim 41 recites the limitation "the plurality of sensor electrodes and stimulation electrodes" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 41 recites the limitation "the anal sphincter muscle" in Lines 16-17 and 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the pelvic floor muscles" in Lines 5, 14-15, and 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the voluntary contraction" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
42 recites the limitation "the anal sphincter muscle" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the detected EMG signals" in Lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the transmitted parameters" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
The term “proper” in claim 42 is a relative term which renders the claim indefinite. The term “proper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-30 and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US Patent No. 6407308) in view of Chow et al. (WO 2018/064172 A1).
claim 23, Roe teaches a device for electromyography (EMG)-based biofeedback-augmented pelvic floor muscle training by a user in need thereof (Column 26, Lines 48-63), the device comprising:
a. a housing (20) operable to be mounted by the user (Figure 1); 
b. a plurality of sensor electrodes (64, 65) for detection of EMG signals (Column 25, Lines 16-57; ‘A 7 mm adhesive disposable surface electrode manufactured by Dantec Medical A/S of Skovlunde, Denmark, which may be connected to a Dantec EMG’) generated by contraction of the anal sphincter muscle of the user in response to voluntary contraction of the anal sphincter muscle by the user (Column 25, Lines 16-57; ‘may detect signals from the external anal sphincter muscle’; Examiner notes as currently claimed the sensors must merely be capable of acquiring voluntary contraction data and the claimed should be amended to recite ‘a plurality of sensor electrodes configured for detection…’), the plurality of sensor electrodes coupled to the housing at locations for positioning the plurality of sensor electrodes adjacent to the anal sphincter muscle of the user when the housing is mounted by the user (Column 25, Lines 16-57; ‘The skin contact sensor system may be releasably secured to the skin of the wearer in order to receive electrical signals from a muscle or muscle group of the wearer. For example, the skin contact sensor may be placed as close as possible to the anus of the wearer so that the probe may detect signals from the external anal sphincter muscle, which is anatomically near the skin at the point of the anal orifice. If the sensor is not self-adhesive, an electroconductive, adhesive gel may be placed on the electrode of the skin contact probe before it is placed on the skin. In this embodiment, the skin contact sensors may be placed on the wearer by the caretaker, or may be integral with the article such that they are automatically aligned and attached to the wearer's skin near the anal perimeter when the article is placed on the wearer.’); 
c. an EMG signal sensing and processing unit in functional communication with the sensor electrodes (Column 25, Lines 16-57; ‘Dantec EMG (Type 14 D11) receiver unit’), 
Roe is silent on the transmitting to a remote user interface module.
Chow teaches d. a control processor operable to transmitting the parameters of the EMG signals to a remote user interface module (Page 3, Lines 24-25, Page 18, Lines 3-4).
It would have been obvious to one of ordinary skill in the art to have modified Roe with Chow because it allows for later review, storage and can be accessed by clinicians for remote diagnosis (Page 18, Lines 3-4 of Chow).
Regarding claim 24, Roe is silent on the exact parameters of the EMG signal. Chow teaches wherein the parameters of the EMG signal comprise the amplitude, frequency, and phase of the EMG signal (Page 2, Lines 2-3; ‘The EMG provides feedback to the user specifically regarding the quality (duration, intensity, etc.) of the pelvic floor muscle contractions’; intensity being the amplitude and duration including both phase and frequency). It would have been obvious to one of ordinary skill in the art to have modified Roe with Chow because those are parameters of EMG signal as would be known to those of ordinary skill in the art as well as because they would describe the quality of the muscle contractions (Page 2, Lines 2-3 of Chow).
Regarding claim 25, Roe teaches further comprising a power source (Column 23, Lines 64-66; battery), a voltage regulator, an EMG signal amplifier (Column 26, Lines 8-11; amplifier), a microprocessor associated memory for program storage and data storage, a pre-amplifier and 
Regarding claim 26, Roe is silent on the transmitter. Chow teaches wherein the controller further comprises a transmitter operable to transmit the parameters of the EMG signals to a remote user interface module (Page 3, Lines 4-5; Bluetooth). It would have been obvious to one of ordinary skill in the art to have modified Roe with Chow because it allows for later review, storage and can be accessed by clinicians for remote diagnosis (Page 18, Lines 3-4 of Chow).
Regarding claim 27, Roe is silent on the transmitter. Chow teaches wherein the transmitter is operable to communicate wirelessly through a Bluetooth Low Energy (BLE) device (Page 18, Lines 20-22). It would have been obvious to one of ordinary skill in the art to have modified Roe with Chow because it allows for later review, storage and can be accessed by clinicians for remote diagnosis (Page 18, Lines 3-4 of Chow).
Regarding claim 28, Roe is silent on the remote user interface module. Chow teaches wherein the remote user interface module comprises a mobile device (Figure 7; Page 6, lines 7-12; ‘smart mobile device’). It would have been obvious to one of ordinary skill in the art to have modified Roe with Chow because it allows for later review, storage and can be accessed by clinicians for remote diagnosis (Page 18, Lines 3-4 of Chow).
Regarding claim 29, Roe teaches wherein the housing is operable to be mounted by the user, and the sensor electrode electrodes are coupled to the housing at locations such that the user's anal sphincter is in contact with the sensor electrode electrodes (Column 25, Lines 16-57; ‘the skin contact sensors may be placed on the wearer by the caretaker, or may be integral with the article such that they are automatically aligned and attached to the wearer's skin near the anal perimeter when the article is placed on the wearer’).
Regarding claim 30, Roe teaches wherein the housing comprises a garment or a saddle (diaper 20 considered a garment).
claim 32, Roe teaches wherein the garment is operable to be worn by the user (diaper 20), and the sensor electrodes are coupled to the garment at locations such that the user's anal sphincter is in contact with the sensor electrodes (Column 25, Lines 16-57; ‘the skin contact sensors may be placed on the wearer by the caretaker, or may be integral with the article such that they are automatically aligned and attached to the wearer's skin near the anal perimeter when the article is placed on the wearer)
Regarding claim 33, Roe teaches wherein the plurality of sensor electrodes are arranged in a sensor electrode array comprising at least one opposing pair of sensor electrode electrodes (Figure 1; 64 and 65).
Regarding claim 34, Roe in view of Chow is silent on wherein the distance between the opposing pair of sensor electrode electrodes ranges from about 0.75" to about 1.5", or about 1.0". Examiner notes the electrode spacing appears to be a design choice per Paragraph 0057 of Applicant’s specification ‘In some implementations, the electrode separation distance may vary based on the size of the patient the sensor array is intended for.’ And thus the applicant's specification provides no specifical reasoning or critical functionality for the use of the distance between the opposing pair of sensor electrode electrodes ranges from about 0.75" to about 1.5", or about 1.0", thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the distance between the opposing pair of sensor electrode electrodes ranges from about 0.75" to about 1.5", or about 1.0" as desired by the user as a matter of routine engineering design choice.
Regarding claim 35, Roe in view of Chow are silent on wherein each sensor electrode is between about 0.75" and 1.25", or about 1.0" wide. The applicant's specification provides no specifical reasoning or critical functionality for the use of sensor electrode is between about 0.75" and 1.25", or about 1.0" wide, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the 
Regarding claim 36, Roe is silent on the pair of elongated sensor electrodes. Chow teaches wherein the plurality of sensor electrodes comprise at least one pair of elongated sensor electrodes arranged along a longitudinal axis of the housing (Page 9, Lines 15-16; Figure 4A; electrodes have a length and thus can be considered elongated and further being arranged within the device would be arranged along a longitudinal axis). It would have been obvious to one of ordinary skill in the art to have modified Roe with Chow because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the sensor electrodes of Roe with those of Chow.
Regarding claim 37, Roe in view of Chow are silent on wherein each sensor electrode in the pair of elongated sensor electrodes is between about 3.5" to about 4.5" long, and between 0.75" and about 1.25" wide, and the distance between the opposing sensor electrodes ranges from about 0.75" to about 1.5" or about 1.0". The applicant's specification provides no specifical reasoning or critical functionality for the use of sensor electrode in the pair of elongated sensor electrodes is between about 3.5" to about 4.5" long, and between 0.75" and about 1.25" wide, and the distance between the opposing sensor electrodes ranges from about 0.75" to about 1.5" or about 1.0", thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sensor electrode in the pair of elongated sensor electrodes is between about 3.5" to about 4.5" long, and between 0.75" and about 1.25" wide, and the distance between the opposing sensor electrodes ranges from about 0.75" to about 1.5" or about 1.0" as desired by the user as a matter of routine engineering design choice
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US Patent No. 6407308) in view of Chow et al. (WO 2018/064172 A1) as applied to claim 23 above and in further view of Savinen (US 2019/0192051).
Regarding claim 38, Roe in view of Chow are silent on the flexible circuit. Savinen teaches wherein the plurality of sensor electrodes are included on a disposable flexible circuit comprising a polyethylene terephthalate (PET) substrate (Paragraph 0024). It would have been obvious to one of ordinary skill in the art to have modified Roe with Savinen because Savinen teaches the choice for a flexible substrate as being a design choice that just needs to be able to conform to the necessary user anatomy (Paragraph 0023 of Savinen).
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US Patent No. 6407308) in view of Chow et al. (WO 2018/064172 A1) as applied to claim 23 above and in further view of Remes (US Patent No. 6264582).
Regarding claim 39, Roe in view of Chow are silent on the ground electrode. Remes teaches further comprising a ground electrode against which sensed electrical activity is compared (Column 2, Lines 60-62). It would have been obvious to one of ordinary skill in the art to have modified Roe with Remes because it’s a necessary element for measurements per Remes (Column 2, Lines 60-62 of Remes).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US Patent No. 6407308) in view of Chow et al. (WO 2018/064172 A1) as applied to claim 23 above and in further view of Remes (US Patent No. 6264582) and Savinen (US 2019/0192051).
Regarding claim 40, Roe is silent on the pair of elongated sensor electrodes, the ground electrode, and the flexible circuit. Remes teaches wherein the plurality of sensor electrodes comprise a ground electrode against which sensed electrical activity is compared (Column 2, Lines 60-62) and Chow teaches at least one pair of elongated electrodes arranged along a longitudinal axis of the housing, wherein the plurality of sensor electrodes are arranged in a 
It would have been obvious to one of ordinary skill in the art to have modified Roe with Chow because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the sensor electrodes of Roe with those of Chow.
It would have been obvious to one of ordinary skill in the art to have modified Roe with Remes because it’s a necessary element for measurements per Remes (Column 2, Lines 60-62 of Remes).
It would have been obvious to one of ordinary skill in the art to have modified Roe with Savinen because Savinen teaches the choice for a flexible substrate as being a design choice that just needs to be able to conform to the necessary user anatomy (Paragraph 0023 of Savinen).
Roe in view of Chow, Remes, and Savinen are silent on wherein the distance between opposing sensor electrodes is about 1.0", wherein each electrode in the pair of elongated electrodes is between about 3.5" to about 4.5" long, and between 0.75" and about 1.25" wide.
The applicant's specification provides no specifical reasoning or critical functionality for the use of wherein the distance between opposing sensor electrodes is about 1.0", wherein each electrode in the pair of elongated electrodes is between about 3.5" to about 4.5" long, and between 0.75" and about 1.25" wide, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the wherein the distance between opposing sensor electrodes is about 1.0", wherein each electrode .
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remes (US Patent No. 6264582) in view of Roe et al. (US Patent No. 6407308) and Chow et al. (WO 2018/064172 A1).
Regarding claim 42, Remes teaches a method for a user to train pelvic floor muscles using biofeedback (Abstract; Figure 2), the method comprising:
Remes is silent on the device of claim 23 as well as the sending of data to a remote computing device.
Roe teaches a. obtaining or having obtained a device of claim 23 (See rejection of claim 23 above); 
b. mounting the device (see rejection of claim 23 above).; 
Remes teaches c. performing controlled contractions and relaxations of the pelvic floor muscles (Figure 2; Column 3, Lines 13-35), wherein the device; 
Roe teaches i. detects EMG signals generated by the voluntary contraction of the anal sphincter muscle by the user (Column 25, Lines 16-57; ‘may detect signals from the external anal sphincter muscle’) 
Chow teaches ii. receives and interprets parameters of the detected EMG signals (Page 3, Lines 1-13; microprocessor to receive/process the data); and 
Chow teaches iii. transmits the parameters of the detected EMG signals to a remote computing device, wherein a remote user interface of the remote computing device provides feedback to the user (Page 3, Lines 9-13 and Lines 23-25; display of information to the user); and 
Remes teaches iv. based on the transmitted parameters, providing feedback to the user to:

II. adjusting proper placement of the device; or 
III. a combination thereof; 
Remes teaches d. based on the feedback provided by the device: 
i. adjusting the controlled contractions and relaxations of the pelvic floor muscles (Figure 2; Column 3, Lines 13-35); 
ii. adjusting proper mounting of the device; or 
iii. combinations thereof.
It would have been obvious to one of ordinary skill in the art to have modified Remes with Chow because it allows for later review, storage and can be accessed by clinicians for remote diagnosis (Page 18, Lines 3-4 of Chow).
It would have been obvious to one of ordinary skill in the art to have modified Remes with Roe because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the sensor system of Remes with that of Roe.
Allowable Subject Matter
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791